Title: James Cutbush to Thomas Jefferson, 27 December 1819
From: Cutbush, James
To: Jefferson, Thomas


					
						Sir.
						
							Washington City
							Decr 27th 1819.
						
					
					On my arrival in this city from Philada my place of residence, I understood that Dr Cooper, who was appointed professor of chemistry, &c. in the college of Virginia, had accepted a situation of a similar kind in the college of Columbia, by which arrangement the one in Virginia had become vacant. If a vacancy actually exists, I am induced, and through the solicitation of my friends, to make application for the same. The college, I am informed, will go into operation in a few months.—
					I have, heretofore, given several courses of lectures on Chemistry along with mineralogy, and some branches of Natural Philosophy. The plan I sat out upon, in order to impress not only the leading or fundamental doctrines of chemical science, but also the application of chemistry to the arts and manufactures, I found productive of much benefit to the class. The subject has always been an important one to me; and I have often lamented, that my official business prevented me from pursuing it with my former zeal and industry. I have, therefore, availed myself of this opportunity of communicating my wish to you.
					Many years ago, I published in the Aurora a series of essays on the Application of chemistry to the arts, and continued them more or less in other gazettes, the proper medium of general intelligence. The subject appeared to meet with much interest, so much so, that I afterwards undertook what  is more or less a compilation, but interspersed with original matter, a work known by the title of the Artists Manual, a Dictionary of Practical Knowlege &c. Agreeably to the plan pursued by me, in my demonstrations, (that of giving, first the experiment, secondly the rationale, and thirdly the application to medicine, or the arts) I published the Philosophy of Experimental Chemistry. A course of lectures should be divided into 1. Popular or experimental chemistry. 2. Mineralogical chemistry. 3. Pharmaceutical chemistry; and (4) Chemistry applied to the arts, trades, and manufactures. By this division, the lectures, &c. would be adapted to the different capacities.—
					On accepting an appointment, so honorable important, and useful, I feel fully assured, that every attention would be required. The character of a  college is undoubtedly identified with that of its professors. Of this we have ample proof in various institutions. The university of Pennsylvania began to flourish, and continued to do so, under the professors Shippen, Rush, & Wistar; and its character has been supported since by one, or two, or three medical gentlemen. Judge Cooper, whose talents and knowlege I respect, has as well as others been disappointed in his well-grounded expectations. The fact is, he ought to have been appointed, in the medical dept as the professor of chemistry. Republicans, whose character as such is fixed, can expect no favours, however able, competent, or disposed to perform the arduous duties of a public lecturer, when put by the side of political favourites, who may have to learn before they can instruct! This is an evil with us in Philada—If the situation spoken of be vacant, it would I apprehend meet my views. A permanancy, having a family, is desirable. You will pardon the liberty, I take
					
						very respectfully, your Obedt Servt
						
							Jas Cutbush
						
					
				